Citation Nr: 0426476	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  04-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for colon cancer with 
metastasis to the liver, to include as due to exposure to 
herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan that denied the benefit sought on 
appeal.  The veteran, who had active service reportedly from 
September 1964 to March 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

The Board noted that in a statement from the veteran dated in 
June 2004, he requested consideration of additional claims, 
including entitlement to service connection for hearing loss, 
tinnitus and sterility, and entitlement to a total evaluation 
based on individual unemployability due to service-connected 
disabilities.  However, these matters are not currently 
before the Board because they have not been prepared for 
appellate review.  Therefore, they are referred to the RO for 
appropriate action.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran in June 2004 he requested a hearing before the 
BVA in Washington, D.C.  However, in a statement received by 
the Board in September 2004, he requested that his hearing 
request be changed to videoconference hearing at the RO.  As 
such, the case must be returned to the RO to schedule the 
veteran for a videoconference hearing.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the next available 
opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




